Case 0:20-cv-60719-WPD Document 187-1 Entered on FLSD Docket 09/13/2021 Page 1 of 16
Case 0:20-cv-60719-WPD Document 187-1 Entered on FLSD Docket 09/13/2021 Page 2 of 16
Case 0:20-cv-60719-WPD Document 187-1 Entered on FLSD Docket 09/13/2021 Page 3 of 16
Case 0:20-cv-60719-WPD Document 187-1 Entered on FLSD Docket 09/13/2021 Page 4 of 16
Case 0:20-cv-60719-WPD Document 187-1 Entered on FLSD Docket 09/13/2021 Page 5 of 16




                                  Exhibit 1
Case
Case0:20-cv-60719-WPD
     0:20-cv-60719-WPD Document
                       Document187-1 Enteredon
                                13-2 Entered onFLSD
                                               FLSDDocket
                                                    Docket06/03/2020
                                                           09/13/2021 Page
                                                                      Page16of
                                                                             of11
                                                                                16




                                                March 6, 2020
Ectosense nv
Bart Van Pee
COO
Bosbessenlaan 19A
Rotselaar, 3110 BE

Re: K191031
    Trade/Device Name: NightOwl
    Regulation Number: 21 CFR 868.2375
    Regulation Name: Breathing Frequency Monitor
    Regulatory Class: Class II
    Product Code: MNR
    Dated: February 3, 2020
    Received: February 3, 2020

Dear Bart Van Pee:

We have reviewed your Section 510(k) premarket notification of intent to market the device referenced
above and have determined the device is substantially equivalent (for the indications for use stated in the
enclosure) to legally marketed predicate devices marketed in interstate commerce prior to May 28, 1976, the
enactment date of the Medical Device Amendments, or to devices that have been reclassified in accordance
with the provisions of the Federal Food, Drug, and Cosmetic Act (Act) that do not require approval of a
premarket approval application (PMA). You may, therefore, market the device, subject to the general
controls provisions of the Act. Although this letter refers to your product as a device, please be aware that
some cleared products may instead be combination products. The 510(k) Premarket Notification Database
located at https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpmn/pmn.cfm identifies combination
product submissions. The general controls provisions of the Act include requirements for annual registration,
listing of devices, good manufacturing practice, labeling, and prohibitions against misbranding and
adulteration. Please note: CDRH does not evaluate information related to contract liability warranties. We
remind you, however, that device labeling must be truthful and not misleading.

If your device is classified (see above) into either class II (Special Controls) or class III (PMA), it may be
subject to additional controls. Existing major regulations affecting your device can be found in the Code of
Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may publish further announcements
concerning your device in the Federal Register.

Please be advised that FDA's issuance of a substantial equivalence determination does not mean that FDA
has made a determination that your device complies with other requirements of the Act or any Federal
statutes and regulations administered by other Federal agencies. You must comply with all the Act's
requirements, including, but not limited to: registration and listing (21 CFR Part 807); labeling (21 CFR Part
801); medical device reporting (reporting of medical device-related adverse events) (21 CFR 803) for


U.S. Food & Drug Administration
10903 New Hampshire Avenue                                                          Doc ID# 04017.04.13
Silver Spring, MD 20993
www.fda.gov
Case
Case0:20-cv-60719-WPD
     0:20-cv-60719-WPD Document
                       Document187-1 Enteredon
                                13-2 Entered onFLSD
                                               FLSDDocket
                                                    Docket06/03/2020
                                                           09/13/2021 Page
                                                                      Page27of
                                                                             of11
                                                                                16

K191031 - Bart Van Pee                                                                               Page 2


devices or postmarketing safety reporting (21 CFR 4, Subpart B) for combination products (see
https://www.fda.gov/combination-products/guidance-regulatory-information/postmarketing-safety-reporting-
combination-products); good manufacturing practice requirements as set forth in the quality systems (QS)
regulation (21 CFR Part 820) for devices or current good manufacturing practices (21 CFR 4, Subpart A) for
combination products; and, if applicable, the electronic product radiation control provisions (Sections 531-
542 of the Act); 21 CFR 1000-1050.

Also, please note the regulation entitled, "Misbranding by reference to premarket notification" (21 CFR Part
807.97). For questions regarding the reporting of adverse events under the MDR regulation (21 CFR Part
803), please go to https://www.fda.gov/medical-devices/medical-device-safety/medical-device-reporting-
mdr-how-report-medical-device-problems.

For comprehensive regulatory information about medical devices and radiation-emitting products, including
information about labeling regulations, please see Device Advice (https://www.fda.gov/medical-
devices/device-advice-comprehensive-regulatory-assistance) and CDRH Learn
(https://www.fda.gov/training-and-continuing-education/cdrh-learn). Additionally, you may contact the
Division of Industry and Consumer Education (DICE) to ask a question about a specific regulatory topic. See
the DICE website (https://www.fda.gov/medical-devices/device-advice-comprehensive-regulatory-
assistance/contact-us-division-industry-and-consumer-education-dice) for more information or contact DICE
by email (DICE@fda.hhs.gov) or phone (1-800-638-2041 or 301-796-7100).

                                                Sincerely,


                                                   Rachana Visaria -S
                                            for Michael Ryan
                                                Division Director
                                                DHT1C: Division of ENT, Sleep Disordered
                                                  Breathing, Respiratory and
                                                  Anesthesia Devices
                                                OHT1: Office of Ophthalmic, Anesthesia,
                                                  Respiratory, ENT and Dental Devices
                                                Office of Product Evaluation and Quality
                                                Center for Devices and Radiological Health

Enclosure
  Case
  Case0:20-cv-60719-WPD
       0:20-cv-60719-WPD Document
                         Document187-1 Enteredon
                                  13-2 Entered onFLSD
                                                 FLSDDocket
                                                      Docket06/03/2020
                                                             09/13/2021 Page
                                                                        Page38of
                                                                               of11
                                                                                  16
                   DEPARTMENT OF HEALTH AND HUMAN SERVICES                                  Form Approved: OMB No. 0910-0120
                           Food and Drug Administration                                     Expiration Date: January 31, 2017
                                 Indications for Use                                        See PRA Statement below.

510(k) Number (if known)
K191031

Device Name
NightOwl



Indications for Use (Describe)
The NightOwl is a wearable device intended for use in the recording, analysis, displaying, exporting, and storage of
biophysical parameters to aid in the evaluation of sleep-related breathing disorders of adult patients suspected of sleep
apnea.

The device is intended for the clinical and home setting use under the direction of a Healthcare Professional (HCP).




Type of Use (Select one or both, as applicable)
                  Prescription Use (Part 21 CFR 801 Subpart D)             Over-The-Counter Use (21 CFR 801 Subpart C)

                                       CONTINUE ON A SEPARATE PAGE IF NEEDED.

                        This section applies only to requirements of the Paperwork Reduction Act of 1995.
                *DO NOT SEND YOUR COMPLETED FORM TO THE PRA STAFF EMAIL ADDRESS BELOW.*
           The burden time for this collection of information is estimated to average 79 hours per response, including the
           time to review instructions, search existing data sources, gather and maintain the data needed and complete
           and review the collection of information. Send comments regarding this burden estimate or any other aspect
           of this information collection, including suggestions for reducing this burden, to:
                                                  Department of Health and Human Services
                                                  Food and Drug Administration
                                                  Office of Chief Information Officer
                                                  Paperwork Reduction Act (PRA) Staff
                                                  PRAStaff@fda.hhs.gov
                “An agency may not conduct or sponsor, and a person is not required to respond to, a collection of
                                information unless it displays a currently valid OMB number.”

FORM FDA 3881 (8/14)                                        Page 1 of 1                                    PSC Publishing Services (301) 443-6740   EF
Case
Case0:20-cv-60719-WPD
     0:20-cv-60719-WPD Document
                       Document187-1 Enteredon
                                13-2 Entered onFLSD
                                               FLSDDocket
                                                    Docket06/03/2020
                                                           09/13/2021 Page
                                                                      Page49of
                                                                             of11
                                                                                16




    I.      510(K) SUMMARY

                                            510(k) SUMMARY

                                         Ectosense nv’s NightOwl



         1. SUBMITTER’S NAME, ADDRESS, TELEPHONE NUMBER, CONTACT
            PERSON AND DATE PREPARED

           Ectosense nv
           Bosbessenlaan 19A
           Rotselaar
           Vlaams-Brabant
           3110
           Belgium

           Phone: +32 2 588 9044

           Contact Person:       Bart Van Pee

           Date Prepared:        06 March 2020


         2. DEVICE

         Name of Device

           NightOwl

         Trade Name

           NightOwl

         Common or Usual Name

           Ventilatory Effort Recorder

         Classification Name/Product Code/CFR Reference

           Class II, Ventilatory Effort Recorder, Product Code: MNR; 21 CFR 068.2375
Case 0:20-cv-60719-WPD
Case 0:20-cv-60719-WPD Document
                       Document 13-2
                                187-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket06/03/2020
                                                               09/13/2021 Page
                                                                           Page5 10 of
                                                                                 of 11
                                       16



       3. PREDICATE DEVICE

        Predicate:     Itamar Medical Ltd’s WatchPAT 200U (K161579)



       4. DEVICE DESCRIPTION

      The NightOwl is prescribed by a Health Care Professional for the patient to use in the
      home as a ‘home sleep apnea test’ (HSAT).

      The Ectosense NightOwl comprises a sensor that is worn on the fingertip (the
      “NightOwl Sensor”) and cloud-based analysis software (the “NightOwl Software”).

      The NightOwl Sensor is a small biocompatible enclosure with a sensor window made
      from PMMA (bottom part) and ABS (top part). The sensor has 2 LEDs, one in the red
      spectrum and the other in the infrared spectrum, and an accelerometer. The sensor is
      attached to the fingertip by single-use biocompatible adhesive tape, with the sensor
      window applied against the fingerprint area of the fingertip. The sensor measures the
      reflected red/infrared signals to record the photoplethysmograph (PPG) signal. The
      accelerometer is used to detect movement.

      The data recorded by the NightOwl Sensor can either be stored in on-board memory
      (“Offline” mode) or streamed via a Bluetooth link to an Ectosense app on a
      smartphone (“Streaming” mode)

            If the data is stored on the device, the data is retrieved when the NightOwl
             sensor is returned to the prescribing HCP and passed up to a cloud-based
             signal processing suite, the NightOwl Software.
            If the device is used in Streaming mode, the data is stored by the Ectosense
             app on the smartphone during the recording. At the end of the recording, it is
             then passed directly up to the cloud-based signal processing suite.
            The NightOwl Software signal processing algorithms produce a number of
             sleep and sleep-disordered breathing related traces and parameters. The trace
             and parameter information are passed to a company-managed database for
             storage and access by the prescribing Health Care Professional in the
             Ectosense Dashboard.
Case 0:20-cv-60719-WPD
Case 0:20-cv-60719-WPD Document
                       Document 13-2
                                187-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket06/03/2020
                                                               09/13/2021 Page
                                                                           Page6 11 of
                                                                                 of 11
                                       16



        5. INTENDED USE / INDICATIONS FOR USE


       The NightOwl is a wearable device intended for use in the recording, analysis,
       displaying, exporting, and storage of biophysical parameters to aid in the evaluation
       of sleep-related breathing disorders of adult patients suspected of sleep apnea.

       The device is intended for the clinical and home setting use under the direction of a
       Healthcare Professional (HCP).

        6. COMPARISON OF TECHNOLOGICAL CHARACTERISTICS WITH THE
           PREDICATE DEVICE

       Both the NightOwl and the predicate WatchPAT 200U are built around fingertip
       mounted optical plethysmography (PPG) measurements and incorporate an
       accelerometer for detection of limb movement. The accelerometer is used to estimate
       when the wearer is asleep by actigraphy methods. The PPG sensor produces a signal
       that is further analyzed to produce an SpO2 measurement and pulse rate. The
       variations in the PPG amplitude, SpO2, and pulse rate are then used to determine
       apnea and hypopnea events and thus indicate the patient’s AHI for that night.

       The variations in PPG amplitude reflect pulsatile volume changes in the peripheral
       tissue that reflect changes in Peripheral Arterial Tone (“PAT”). As both devices analyze
       such changes in peripheral arterial tone from the fingertip, the AHI value is
       characterized as “peripheral AHI” or “pAHI”. The sleep reports presented to the
       prescribing HCP also contain derived sleep-related parameters such as estimated
       Total Sleep Time (TST) and maxima and minima of parameters to provide general
       sleep information to the HCP.

       The NightOwl and its predicate are based upon the similar technological elements:

              Fingertip optical plethysmography sensor
              Accelerometer on the limb
              External signal processing
              Key output is pAHI

       The below table compares NightOwl and WatchPAT devices.

   Characteristic Predicate Device               NightOwl                       Comparison
                  WatchPAT 200U
   Intended Use/     The WatchPAT 200U           The NightOwl is a           Substantially equivalent.
   Indications for   (WP200U) device is a non-   wearable device intended
   Use               invasive home care device   for use in the recording,
Case 0:20-cv-60719-WPD
Case 0:20-cv-60719-WPD Document
                       Document 13-2
                                187-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket06/03/2020
                                                               09/13/2021 Page
                                                                           Page7 12 of
                                                                                 of 11
                                       16



   Characteristic Predicate Device                 NightOwl                         Comparison
                  WatchPAT 200U

                  for use with patients            analysis, displaying,         The NightOwl’s Intended
                  suspected to have sleep          exporting, and storage of     Use and Indications for
                  related breathing disorders.     biophysical parameters to     Use does not include
                  The WP200U is a diagnostic       aid in the evaluation of      sleep staging, snoring
                  aid for the detection of sleep   sleep-related breathing       level, body position, or the
                  related breathing disorders,     disorders of adult patients   discrimination between
                  sleep staging (Rapid Eye         suspected of sleep apnea.     central and obstructive
                  Movement (REM) Sleep,                                          sleep apneic events.
                  Light Sleep, Deep Sleep and      The device is intended for
                  Wake), snoring level and         the clinical and home
                  body position.                   setting use under the         The NightOwl is only
                                                   direction of a Healthcare     intended for use in an
                  The WP200U generates a           Professional (HCP).           adult patient population.
                  peripheral arterial tonometry
                  ("PAT") Respiratory
                  Disturbance Index ("PRDI"),
                  Apnea-Hypopnea index
                  ("PAHI"), Central Apnea-
                  Hypopnea index ("PAHIc"),
                  PAT sleep staging
                  identification (PSTAGES)
                  and optional snoring level
                  and body position discrete
                  states from an external
                  integrated snoring and body
                  position sensor.

                  The WP200U's PSTAGES
                  and snoring level and body
                  position provide
                  supplemental information to
                  its PRDI/PAHI/PAHIc. The
                  WP200U's PSTAGES and
                  snoring level and body
                  position are not intended to
                  be used as the sole or
                  primary basis for diagnosing
                  any sleep related breathing
                  disorder, prescribing
                  treatment, or determining
                  whether additional diagnostic
                  assessment is warranted.

                  PAHIc is indicated for use in
                  patients 17 years and older.
                  All other parameters are
                  indicated for 12 years and
                  older.
   Intended       Recording in the home environment with the report              Equivalent.
   Environment    interpretation performed in the clinical setting.
Case 0:20-cv-60719-WPD
Case 0:20-cv-60719-WPD Document
                       Document 13-2
                                187-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket06/03/2020
                                                               09/13/2021 Page
                                                                           Page8 13 of
                                                                                 of 11
                                       16



   Characteristic Predicate Device                    NightOwl                        Comparison
                  WatchPAT 200U
   Prescription     Prescription only                                              Equivalent

   Target           12 years old and older (for       22 years old and older       Substantially equivalent.
   Population       the main indications)
                                                                                   NightOwl target patient
                                                                                   population is more
                                                                                   restrictive.
   Channels         1. PAT                                1. PAT                   Substantially equivalent in
                    2. Pulse rate                         2. Pulse rate            non-optional channels.
                    3. Oximetry                           3. Oximetry
                    4. Actigraphy                         4. Actigraphy            The Predicate is provided
                     5.Snoring and Body                                            with an optional external
                       Position (SBP) integrated                                   snoring and body position
                       external sensor                                             sensor which NightOwl
                                                                                   does not provide.
   Sensors          Optical plethysmography sensor, accelerometer                  Substantially Equivalent
   (non-optional)
   Wearable        Finger probe for PAT and           The photoplethysmography Substantially equivalent
   sensor location SpO2 sensing components            (PPG) sensor and
                   are worn on the finger.            accelerometer components The difference in location
                   Embedded actigraphy that is        are worn on the fingertip. of the actigraphy
                   located in a wrist-mounted                                    components does not
                   enclosure.                                                    affect performance in
                                                                                 sensing movement.
   Device size      Wrist-mounted enclosure:          0.75” high x 1.1” wide x     Substantially equivalent.
                    3.2” long x 2” wide x 0.8”        0.4” thick (19x28x11mm)
                    deep (80x50x20 mm)
   Device weight    4 19/32 oz (130g) for wrist-      7
                                                      /32 oz (6g)                  Substantially equivalent.
                    mounted enclosure,
                    23
                      /32 oz (20g) for finger probe

   Sensor           Firmware is limited to control the recording and               Substantially equivalent
   Software         communications processes. No presentation of test results
                    to the patient. Data analyzed and presented in a separate
                    software suite.
   Analysis         Analysis performed off the        Analysis performed off the   Substantially equivalent.
   Software -       recording device, on the PC       recording device,
   location         or cloud-based by the             exclusively cloud-based by   The Predicate allows for
                    zzzPAT software.                  the NightOwl software.       local analysis on a PC,
                                                                                   where NightOwl only
                                                                                   allows for cloud-based
                                                                                   processing.
Case 0:20-cv-60719-WPD
Case 0:20-cv-60719-WPD Document
                       Document 13-2
                                187-1 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket06/03/2020
                                                               09/13/2021 Page
                                                                           Page9 14 of
                                                                                 of 11
                                       16



   Characteristic Predicate Device                      NightOwl                     Comparison
                  WatchPAT 200U
   Data transfer       Data transfer through a PC       Data transfer through a   Substantially equivalent.
                       by means of USB cable.           smartphone by wireless
                                                        connection.               The Predicate uses the
                                                                                  PC while the NightOwl
                                                                                  uses the smartphone as a
                                                                                  data forwarder.
   Memory              Embedded flash memory, 64 MB                               Equivalent.

   Power Source        Internal rechargeable li-ion battery                       Equivalent
   recorder
   Patient             Device has no galvanic connections to mains as it is a     Equivalent
   isolation           battery-operated device.
   Sterilization       Non-sterile                                                Equivalent

   Bio-                Assessed to ISO1099-1:2009 requirements for                Equivalent.
   compatibility       sensitization, irritation and cytotoxicity
   EMC                 IEC 60601-1-2:2014                                         Equivalent.

   Electrical          IEC 60601-1:2005 +AMD1:2012                                Equivalent.
   Safety
   Environmental       IEC 60601-1-11:2015              IEC 60601-1-11:2010       Substantially equivalent.
   Testing



        7. PERFORMANCE DATA


       The following performance data has been provided in support of the substantial
       equivalence determination.

       Biocompatibility Testing

       The biocompatibility evaluation for the NightOwl device was conducted in accordance
       with the FDA guidance document: Use of International Standard ISO 10993-1,
       “Biological evaluation of medical devices – Part 1 : Evaluation and testing within a risk
       management process”, as recognized by FDA, with passing results. The tests
       conducted were:

                  Cytotoxicity
                  Sensitization
                  Irritation
 Case0:20-cv-60719-WPD
Case  0:20-cv-60719-WPD Document
                         Document13-2
                                  187-1Entered
                                         Entered
                                               onon FLSD
                                                  FLSD   Docket
                                                       Docket   09/13/2021Page
                                                              06/03/2020    Page
                                                                               1015
                                                                                  of of
                                                                                     11
                                         16



      Electrical Safety and Electromagnetic Compatibility (EMC)

      The Ectosense NightOwl has been tested to the relevant parts of the following
      recognized performance standards:

            IEC60601-1:2012 - Medical electrical equipment - Part 1: General requirements
             for basic safety and essential performance.

            IEC60601-1-2:2014 - Medical electrical equipment - Part 1-2: General
             requirements for basic safety and essential performance - Collateral Standard:
             Electromagnetic disturbances - Requirements and tests.

      The NightOwl complied with all of the requirements of the performance standards for
      use in the home environment.

      The following additional testing was carried out:

            RF immunity in the presence of Home RF emitters: A cell phone, when it is
             closer than 10 feet away, may emit RF fields in excess of those tested by
             IEC60601-1-2. A bench test was carried out to demonstrate that the NightOwl
             was unaffected by common household RF emitters that were within 3 feet of it.

      Software Verification and Validation Testing

      Software verification and validation testing was conducted, and documentation was
      provided as recommended by FDA’s Guidance for Industry and FDA Staff, “Guidance
      for the Content of Premarket Submissions for Software Contained in Medical Devices.”
      The software for this device was considered as a “moderate” level of concern.

      Clinical Studies

      The three clinical studies of the NightOwl consisted of:

         SpO2 measurement accuracy: To validate the accuracy of the NightOwl derived
         SpO2 values and the pulse rate (PR) trace in accordance with ISO 80601-2-61:2019
         201.12.1.101.2 and Annex EE.2 as recommended by the FDA Guidance for
         Industry and FDA Staff Pulse Oximeters – Premarket Notification Submissions
         [510(k)s]. The NightOwl’s pulse oximeter function was within the pass/fail criteria as
         described in ISO80601-2-61:2019 Clause 201.12.1.101.1. The pulse rate root
         mean square (RMS) value was found to be 2.26 beats per minute (bpm) for a
         claimed range of 50 to 118 bpm.

         Comparison to PSG Sleep Lab Results: The clinical validation of the NightOwl
         accuracy in the calculation of pAHI when compared to the gold standard analysis
         of the polysomnography (PSG). This trial was conducted in Belgium. It was
         evidenced that the NightOwl sensitivity and specificity at an AHI cutoff 5 were 0.943
         and 0.813, respectively.
 Case0:20-cv-60719-WPD
Case  0:20-cv-60719-WPD Document
                         Document13-2
                                  187-1Entered
                                         Entered
                                               onon FLSD
                                                  FLSD   Docket
                                                       Docket   09/13/2021Page
                                                              06/03/2020    Page
                                                                               1116
                                                                                  of of
                                                                                     11
                                         16


         Comparison to United States PSG Sleep Lab Results: A repeat study of the PSG
         comparison trial conduced in the United States to confirm that the NightOwl’s pAHI
         accuracy is similar when the device is used in a US population. It was evidenced that
         the NightOwl sensitivity and specificity at an AHI cutoff 5 were 0.936 and 0.727,
         respectively.

         Summary of AHI accuracy results: The AHI accuracy results of the pooled analysis
         containing the patients from the clinical trials in the United States and Belgium can
         be summarized as follows:
                Regression line with AHI (Expert PSG) = 0.9981 x pAHI (NightOwl) + 2.235


       8. CONCLUSIONS

                 Based on the performance data and testing in conformance to consensus
    standards, the NightOwl has been demonstrated to be substantially equivalent to the
    predicate device.
